Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  claim 15 recites “the edge of the second secondary conductive area is and parallel to another edge of the primary conductive area.” It is believed that claim 15 was intended to recite “the edge of the second secondary conductive area is adjacent to, and parallel to another edge of the primary conductive area.”  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11217893. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘893 teaches an antenna (line 1 of the version of the claims filed 8/11/2021) comprising: a planar dielectric substrate (line 2); a primary conductive area on a first surface of the planar dielectric substrate, wherein the primary conductive area has a shape defining: a first region of the first surface bounded by at least a portion of the primary conductive area, and a second region comprising a remaining portion of the first surface (line 3 recites a conductive annulus on the first surface; An annulus inherently has an inner region that is bounded by the annulus and an outer region that is also bounded by the annulus); a first secondary conductive area on the first surface, wherein the first secondary conductive area lies in the first region of the first surface (lines 4-7 recite a first conductive land that lies in a region bounded by the annulus adjacent to an inward edge of the annulus); and a second secondary conductive area provided on the first surface, wherein the second secondary conductive area lies in the second region (lines 8-10 recite a second conductive land that is adjacent to an outward edge of the annulus).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9-11, 14-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over “Ultrawide (UWB) Antennas With Multiresonant Split-Ring Loops,” G.M. Yang et al, IEEE Transactions on Antennas and Propagation, Vol. 57, No. 1, January 2009 (“Yang” or “Y”) (made of record by Applicant).
Regarding claim 1, Y teaches an antenna (that of fig 5) comprising: a planar dielectric substrate (as shown in fig 1d); a primary conductive area on a first surface of the planar dielectric substrate (the third split-ring from the center), wherein the primary conductive area has a shape defining: a first region of the first surface bounded by at least a portion of the primary conductive area (the third split-ring defines a region inside the ring), and a second region comprising a remaining portion of the first surface (the third split ring defines a region outside the ring); a first secondary conductive area on the first surface (the second split-ring from the center), wherein the first secondary conductive area lies in the first region of the first surface (the second split-ring lies inside the third ring); and a second secondary conductive area provided on the first surface (the fourth split-ring from the center), wherein the second secondary conductive area lies in the second region (the fourth ring lies outside the third ring).
Regarding claim 2, Y teaches that the first secondary conductive area comprises a first arc on the first surface (it’s a split-ring).
Regarding claim 3, Y teaches that the second secondary conductive area comprises a second arc on the first surface (it’s also a split-ring).
Regarding claim 4, Y teaches a primary stem connected to the primary conductive area (the feed stem is connected to the third ring).
Regarding claim 5, Y teaches that the primary stem is disposed on the first surface (fig 1d).
Regarding claim 6, Y teaches that the primary stem lies adjacent to and parallel to a radially aligned edge of the second secondary conductive area (the feed stem runs to each ring, and is, therefore, adjacent to the fourth ring; In addition, the stem has runs vertically and the fourth ring has a vertical tangent line at a point on its rightmost side; Thus, the stem is parallel to the fourth ring at that point).
Regarding claim 9, Y teaches that the first secondary conductive area comprises a secondary stem that is separate from the primary conductive area (the portion of the feed stem that connects with the second ring can be considered a secondary stem).
Regarding claim 10, Y teaches that the secondary stem transects a portion of the primary conductive area (the secondary stem can be taken to run from the second ring through the third).
Regarding claim 11, Y teaches that the first secondary conductive area and the second secondary conductive area are disposed adjacent to edges of different portions of the primary conductive area (the second ring and the fourth ring are adjacent to inner and outer edges of the third ring, respectively).
Regarding claim 14, Y teaches an apparatus (that of fig 5) comprising: an antenna comprising a primary conductive area (the third ring from the center) on a first surface of a planar dielectric substrate (as shown in fig 1d); a first secondary conductive area on the first surface (the second ring from the center), wherein the first secondary conductive area lies in a region of the first surface bounded by the primary conductive area (the second ring lies inside the third ring); a second secondary conductive area provided on the first surface (the fourth conductive ring); a first transmit/receive (Tx/Rx) component that comprises one or more circuits configured for transmission and reception of radio frequency (RF) signals (Y’s device is an antenna and would inherently require such); and wherein: the first transmit/receive (Tx/Rx) component is configured to provide a first input/output channel (as is necessary).
However, Y fails to teach that it’s apparatus is a multiple-input and multiple-output (MIMO) apparatus with a second transmit/receive (Tx/Rx) component that comprises one or more circuits configured for transmission and reception of radio frequency (RF) signals; and wherein: and the second transmit/receive (Tx/Rx) component is configured to provide second input/output channel.
However, it was old and well-known to provide for MIMO polarization diversity.
Thus, it would have been obvious to provide for two of Y’s antennas, each connected to its own transceiver, but oriented perpendicular to each other to provide for polarization diversity. It would be obvious to orient perpendicular because perpendicular polarizations are maximally divergent from each other.
The motive would have been to enhance communications by providing for polarization redundancy.
Regarding claim 15, Y teaches an edge of the first secondary conductive area is adjacent to, and parallel to an edge of the primary conductive area (as shown, the rings are next to each other), and the edge of the second secondary conductive area is and parallel to another edge of the primary conductive area (as shown, the rings are next to each other).
Regarding claim 16, Y teaches that the first secondary conductive area comprises a first arc on the first surface (it is a ring).
Regarding claim 17, Y teaches that the first secondary conductive area further comprises a stem connected to the first arc (the feed stem runs through each of the rings), and wherein the stem is separate from the primary conductive area and transects a portion of the primary conductive area (the feed stem can be considered to run from the second ring through the third ring).
Regarding claim 18, the modified device of claim 14 would be such that the first transmit/receive (Tx/Rx) component is configured to provide a first input/output channel using a first polarization mode of the antenna; and the second transmit/receive (Tx/Rx) component is configured to provide a second input/output channel using a second polarization mode of the antenna (the device of claim 14 is configured to provide MIMO polarization diversity).
Regarding claim 19, the modified device of claim 14 would be such that the first polarization mode of the antenna is orthogonal to the second polarization mode of the antenna (as discussed above).

Allowable Subject Matter
Claims 7, 8, 12, 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRAHAM P SMITH whose telephone number is (571)270-1568. The examiner can normally be reached M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRAHAM P SMITH/Primary Examiner, Art Unit 2845